Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-20 in the reply filed on April 12th, 2021 is acknowledged. Claims 1-4, 7-10, 12 and 17-20 have been amended. Claims 1-20 are pending.
Action on merits of claims 1-20 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atsuko (JP 2012/253224, hereinafter as Atsu ‘224).

Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trenches  that can be arranged in any order, therefore the limitation: “the plurality of trenches include a plurality of In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first and second trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

    PNG
    media_image1.png
    268
    374
    media_image1.png
    Greyscale

                                            Fig. 3 (Atsu ‘224)


Furthermore, it has been held to be within the general skill of a worker in the art to select a rectangular shape for the first and second trenches on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


	Regarding Claim 3, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “each of the plurality of first trenches and the plurality of second trenches in orthographic projection for the upper surface has a rectangular shape having a long side having a first length along the first direction and a short side having a second length along the second direction, and the plurality of first trenches and the plurality of second trenches are arranged at the same pitch in the first direction, and the plurality of first trenches and the plurality of second trenches are shifted by a half pitch in the first direction”. 
However, it has been held to be within the general skill of a worker in the art to have each of the plurality of first trenches and the plurality of second trenches in orthographic projection for the upper surface has a rectangular shape having a long side having a first length along the first direction and a short side having a second length along the second direction, on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

 Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trenches  that can be arranged in any order, therefore the limitation: “the plurality of first trenches and the plurality of second trenches are arranged at the same pitch in the first direction, and the plurality of first trenches and the plurality of second trenches are shifted by a half pitch in the first direction” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in 

Regarding Claim 4, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “each of the plurality of first trenches and the plurality of second trenches in orthographic projection for the upper surface has a rectangular shape having a long side having a first length and a short side having a second length and - 20 -10187247US01/P219-0500US perpendicular to the long side, and the plurality of first trenches and the plurality of second trenches are arranged at the same pitch in the first direction, the long side of each of the plurality of first trenches has an inclination with respect to the first direction, the long side of each of the plurality of second trenches is arranged in a direction crossing the long side of each of the plurality of first trenches, and the plurality of first trenches and the plurality of second trenches are shifted by a half pitch in the first direction”.
However, it has been held to be within the general skill of a worker in the art to have each of the plurality of first trenches and the plurality of second trenches in orthographic projection for the upper surface has a rectangular shape having a long side having a first length and a short side having a second length and - 20 -10187247US01/P219-0500US perpendicular to the long side on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first and second trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).



Regarding Claim 5, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “the long side of each of the plurality of first trenches and the long side of each of the plurality of second trenches are arranged in directions perpendicular to each other”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trenches  that can be arranged in any order, therefore the limitation: “the long side of each of the plurality of first trenches and the long side of each of the plurality of second trenches are arranged in directions perpendicular to each other” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A 

Regarding Claim 6, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “in orthographic projection for the upper surface, the long side of each of the plurality of first trenches has an inclination of 450 with respect to the first direction”.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first trenches that can be arranged in any order, therefore the limitation: “in orthographic projection for the upper surface, the long side of each of the plurality of first trenches has an inclination of 450 with respect to the first direction” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first and second trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

	Regarding Claim 7, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of third trenches arranged to be spaced apart from each other in the first direction, in the second direction, the plurality of third trenches are arranged to be spaced apart from the plurality of first trenches on a side opposite to the plurality of second trenches with respect to the plurality of first trenches, and in orthographic projection 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third trenches that can be arranged in any order, therefore the limitation: “a plurality of third trenches arranged to be spaced apart from each other in the first direction, in the second direction, the plurality of third trenches are arranged to be spaced apart from the plurality of first trenches on a side opposite to the plurality of second trenches with respect to the plurality of first trenches, and in orthographic projection for a section of the substrate along the first direction, the plurality of third trenches are arranged to overlap the plurality of first trenches” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first, second and third trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 8, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of fourth trenches arranged to be spaced apart from each other in the first direction, in the second direction, the plurality of fourth trenches are arranged to be spaced apart from the plurality of second trenches on a side opposite to the plurality of first trenches with respect to the plurality of second trenches, and in orthographic projection for a section of the substrate along the first direction, the plurality of second trenches are arranged to overlap the plurality of fourth trenches”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second, third and fourth trenches In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first, second, third and fourth trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 9, Atsu ‘224 teaches each of the plurality of pixels includes a photoelectric conversion element (Fig. 1, (12a and 12b); [0013]) and a transistor (13a/b and 14; [0015]) configured to transfer charges accumulated in the photoelectric conversion element (see para. [0034]), the transistor [Fig. 3, (45/46); [0048]) is arranged on the upper surface of the substrate, and the plurality of trenches (71) are arranged on a lower surface opposite to the upper surface (see Fig. 6).  

	Regarding Claim 10, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “in orthographic projection for the upper surface, other trenches different from the plurality of trenches are arranged on the upper surface of the trench region, and the other trenches and the plurality of trenches are arranged at different positions”.  
In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 11, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “in orthographic projection for the section of the substrate, a depth at which the plurality of trenches are arranged overlaps a depth at which the other trenches are arranged”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of trenches that can be arranged in any order, therefore the limitation: “in orthographic projection for the section of the substrate, a depth at which the plurality of trenches are arranged overlaps a depth at which the other trenches” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).


However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of trenches that can be arranged in any order, therefore the limitation: “in orthographic projection for the substrate, other trenches different from the plurality of trenches are arranged on the upper surface of the trench region, and the other trenches are arranged to contact any one of the plurality of trenches” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 14, Atsu ‘224 teaches a pixel of the plurality of pixels which is arranged nearest to the trench region (see Fig. 3).
Thus, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a trench of the plurality of trenches which is arranged nearest to the pixel region are spaced apart from each other by not less than a distance corresponding to two pixels in the second direction”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of trenches that can be arranged in any order, therefore the limitation: “a trench of the plurality of trenches which is In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 17, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of fifth trenches arranged to be spaced apart from each other in the first direction and a plurality of sixth trenches arranged to be spaced apart from each other in the first direction between a second side opposite to the first side and a part of the peripheral region, the part of the peripheral region opposing the second side along the first direction of the outer edge of the pixel region, the plurality of fifth trenches and the plurality of sixth trenches are arranged to be spaced apart from each other in the first direction, and the plurality of fifth trenches and the plurality of sixth trenches are arranged so that, in orthographic projection for the upper surface, any straight line path which connects, without overlapping any one of the plurality of fifth trenches and the plurality of sixth trenches, the second side and the part of the peripheral region opposing the second side, does not exist”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of fifth and six of trenches that can be arranged in any order, therefore the limitation: “a plurality of fifth trenches arranged to be spaced apart from each other in the first direction and a plurality of sixth trenches arranged to be spaced apart from each other in the first direction between a second side opposite to the first side and a part of the peripheral region, the part of the peripheral region opposing the second side In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of fifth and six trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 18, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of seventh trenches arranged to be spaced apart from each other in the second direction and a plurality of eighth trenches arranged to be spaced apart from each other in the second direction between a third side along the second direction of the outer edge of the pixel region and a part of the peripheral region, the part of the peripheral region opposing the third side, the plurality of seventh trenches and the plurality of eighth trenches are arranged to be spaced apart from each other in the first direction, and the plurality of seventh trenches and the plurality of eighth trenches are arranged so that, in orthographic projection for the upper surface, any straight line path which connects, without overlapping any one of the plurality of seventh trenches and the plurality of eighth trenches, the third side and the part of the peripheral region opposing the third side, does not exist”.  
In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of seventh and eighth trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Regarding Claim 19, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of ninth trenches arranged to be spaced apart from each other in the second direction and a plurality of 10th trenches arranged to be spaced apart from each other in the second direction between a fourth side opposite to the third side and a part of the peripheral region, the part of the peripheral region opposing the fourth side along the second direction of the outer edge of the pixel region, the plurality of ninth trenches and the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of ninth and tenth of trenches that can be arranged in any order, therefore the limitation: “a plurality of ninth trenches arranged to be spaced apart from each other in the second direction and a plurality of 10th trenches arranged to be spaced apart from each other in the second direction between a fourth side opposite to the third side and a part of the peripheral region, the part of the peripheral region opposing the fourth side along the second direction of the outer edge of the pixel region, the plurality of ninth trenches and the plurality of 10th trenches are arranged to be spaced apart from each other in the second direction, and the plurality of ninth trenches and the plurality of 10th trenches are arranged so that, in orthographic projection for the upper surface, any straight line path which connects, without overlapping any one of the plurality of ninth trenches and the plurality of 10th trenches, the fourth side and the part of the peripheral region opposing the fourth side, does not exist” involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the plurality of ninth and tenth trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).

Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Atsu ‘224 as applied to claim 1 above, and further in view of Iizuka (US 2017/0365631, hereinafter as Iizu ‘631).
Regarding Claim 13, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a transistor including one of a cobalt silicide layer and a nickel silicide layer is arranged in the peripheral region”.  
However, Iizu ‘631 teaches a transistor including a cobalt silicide layer (see Fig. 2, para. [0069]; [0113]) is arranged in the peripheral region (Fig. 2, (CR); [0068]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Atsu ‘224 by having the cobalt silicide layer in order to improve the adhesion of the transistor device.

Regarding Claim 15, Iizu ‘631 teaches the trench (DT; [0073]) has a bottom in the substrate (Fig. 2, (SB); [0061])  

	Regarding Claim 16, Iizu ‘631 teaches a depth of trench (DT) is not less than a half of a thickness of the substrate (SB) (see Fig. 2).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atsu ‘224 in view of Endo (US 2011/0155893, hereinafter as Endo ‘893).
Regarding Claim 20, Atsu ‘224 teaches a camera (see para. [0002]) comprising an image capturing device comprising a substrate (Fig. 3, (40); [0009]) comprising (1) a pixel region (Fig. 3, (10); [0011]) in which a plurality of pixels, each including a photo conversion element (42; 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trenches  that can be arranged in any order, therefore the limitation: “the plurality of trenches include a plurality of first trenches arranged to be spaced apart from each other in a first direction along a first side and a plurality of second trenches arranged to be spaced apart from each other in the first direction between the first side of an outer edge of the pixel region and a part of the peripheral region, the In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to rearrange the first and second trenches when this improves the pixel characteristics and/or the accuracy of the black reference level of the image sensor device (see para. [0083]).
Thus, Atsu ‘224 is shown to teach all the features of the claim with the exception of explicitly the features: “a signal processing unit configured to process a signal obtained by the image capturing device”.  
However, Endo ‘893 teaches a signal processing unit configured to process a signal (see Fig. 12 and para. [0027]) obtained by the image capturing device.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Atsu ‘224 by having the signal processing unit in order to process the readout signal from the pixels (see para. [0025]) as suggested by Endo ‘893.

Response to Arguments
Applicant's arguments, with regards to claims 1-20, filed on April 12th
On pages 12-13 of the Applicant’s Response, with regards to independent claim 1, applicants argue that Atsuko's OB region (30) with its photodiodes does not correspond to the claimed the plurality of trenches arranged between (1) each photo conversion element arranged at an outermost position of any photo conversion element of the image capturing device and (2) the peripheral region, with trenches arranged as claimed. Applicant respectfully submits that the remaining applied documents fail to remedy Atsuko 's deficiencies. 
The Examiner respectfully disagrees with Applicant’s arguments, because Atsuko’s reference teaches the plurality of trenches (41/71) arranged between (1) each photo conversion element arranged at an outermost position of any photo conversion element (42) of the image capturing device and (2) the peripheral region (20), with trenches arranged (see Figs. 3 and 6). Therefore the rejection of claim1 is sustained. Examiner notes that photo diode (12) do not have a function as a photodiode (or a photo conversion element) as disclosed in para. [0023] of Atsuko’s reference.
On page 14 of the Applicant’s Response, applicants argue that the dependent claims are also submitted to be patentable because they set forth additional aspects of the present invention and are dependent from independent claims discussed above. Therefore, separate and individual consideration of each dependent claim is respectfully requested. 
The Examiner respectfully disagrees with Applicant’s arguments, because the independent claims 1 and 20 is rejected as stated above, all the dependent claims 2-19 are also rejected due to dependency status.
Therefore, in view of the above reasons, Examiner maintains rejections.

Response to Arguments
Applicant’s arguments with respect to claims 10-16, 27, 30-43, 45-47, 49-51 and 53-54 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829